SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

918
CA 12-00082
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND MARTOCHE, JJ.


THOMAS A. ELDRIDGE, DANIEL L. ELDRIDGE,
DAVID T. ELDRIDGE AND PETER A. ELDRIDGE,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

VINCENT P. SHAW AND MARTHA M. SHAW,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


CARL J. DEPALMA, AUBURN, FOR PLAINTIFFS-APPELLANTS.

THE THURSTON LAW OFFICE, P.C., AUBURN (EARLE E. THURSTON OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Cayuga County (Thomas
G. Leone, A.J.), entered January 6, 2012. The order denied the motion
of plaintiffs to include the pleadings in the record for an appeal
from an order entered January 28, 2011.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Eldridge v Shaw ([appeal No. 1] ___ AD3d
___ [Oct. 5, 2012]).




Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court